DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
3. 	Examiner notes that portions of claim 1 (lines 27-56), claim 12 (lines 36-65), claim 45 (27-58), and claim 56 (lines 39-68) in the immediate prior version of claims 1, 12, 45, and 56 in the amendment filed on January 5, 2021, are not shown  in the amendment filed on March 5, 2021, as deleted matter shown by strike-through, as required by 37 CFR 1.121(c)(2).

Allowable Subject Matter
4.	Claims 1, 3, 7, 9-12, 14, 18, 20-22, 45, 47, 51, 53-56, 58, 62, and 64-66 are allowed.
5.	The following is an examiner’s statement of reasons for allowance.
An updated search has been performed and Applicant’s remarks filed on March 5, 2021                                                have been fully considered, and these remarks have overcome the submitted prior art. 
Regarding claim 1, as amended, applicant argues Liang ‘796 (US 2018/0145796),  Lee ‘258 (US 2013/0272258), and Chen ‘145 (US 2012/0082145), over which claim 1 was previously rejected, do not teach the amended limitations "obtaining, by the UE, the format of the PUCCH and the information about the orthogonal sequence to be used by the PUCCH, or the information about the orthogonal sequence to be used by the PUCCH, indicated by a first indication field in the DCI according to the first indication field, wherein the information about the Remarks, page 19, para 5-7, page 20, page 21, para 1-2). Applicant argues that Liang ‘796 discloses determining a PUCCH format according to a second control field in a DCI, rather than the UE determining the format of the PUCCH according to the number of DCI bits, as claimed in claim 1 (See Remarks, page 20, para 2).
Applicant’s arguments are persuasive. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, “obtaining, by the UE, the format of the PUCCH and the information about the orthogonal sequence to be used by the PUCCH, or the information about the orthogonal sequence to be used by the PUCCH, indicated by a first indication field in the DCI according to the first indication field, wherein the information about the orthogonal sequence comprises an orthogonal sequence length" and " determining, by the UE, the format of the PUCCH and/or the information about the orthogonal sequence to be used by the PUCCH, according to a number of DCI bits.” These limitations, in combination with the remaining limitations of claim 1, are not taught nor suggested by the prior art of record. 
Claims 12, 45, and 56, as amended, recite similar features discussed with respect to claim 1 and are therefore allowed for the same reasons.
Claims 3, 7, 9-11, 14, 18, 20-22, 47, 51, 53-55, 58, 62, and 64-66 depend from allowed claims and are therefore allowed for the same reasons.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474 
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474